Citation Nr: 1622141	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability of the eyes, to include ocular hypertension.

2.  Entitlement to a disability evaluation in excess of 10 percent for myofascial pain dysfunction, prior to May 3, 2013.  

3.  Entitlement to a disability evaluation in excess of 20 percent for myofascial pain dysfunction, on and after May 3, 2013.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from March 1975 to January 1979.  

This matter is before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in August, Maine.  Jurisdiction over the appellant's claim has been transferred to the RO located in Detroit, Michigan.  Following the perfection of his appeal, the appellant testified before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in Detroit in May 2013.  A transcript of that hearing was prepared and has been included in the claims file for review.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) or AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ elicited testimony as to the essential elements of the claims, to include information regarding in-service incurrence of the claimed disabilities, and the post-service manifestations.  Additionally, the record reflects that the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for service connection, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015) and that the Board can go forward on the claim based on the current record.

Subsequent to the appellant's hearing, the Board remanded the claim in March 2014 for the purpose of obtaining additional information.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred as a result of the Board's action, the Board finds that there has been substantial compliance with its remand instructions.  The Board notes that the Court has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was not Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the Board, through its instructions in the remand, sought to obtain medical information concerning the etiology of the appellant's ocular hypertension and also the severity of his myofascial pain syndrome. 

Subsequently, the appellant did undergo a VA medical examination with respect to the eye disorder, a copy of which has been included in the claims folder.  The Board thus finds that the actions taken by the agency of original jurisdiction (AOJ) have fulfilled the Board's taskings.  Upon completion of the taskings, the AOJ then issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the Board's Remand with respect to the eye issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. Section 3.655 (2015).   

The issues involving increases in disability evaluations for myofascial pain syndrome are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Within one year of his discharge from service, the appellant was diagnosed as suffering from ocular hypertension.  The appellant continues to suffer from ocular hypertension.  

2.  A private physician has indicated that the appellant now suffers from a ratable eye disorder, that the eye disorder began in service, and that the condition the appellant now suffers therefrom can be traced-back to his service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for an award of service connection for an eye disability, to include ocular hypertension, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (2000)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with the service connection issue given the favorable nature of the Board's decision.

II.  Laws and Regulations

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2014).  In order to establish service connection for the claimed disorder, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link current disability to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b) (2015), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a) (2015), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d) (2015).

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But when there is aggravation, the veteran is only compensated for the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  And irrespective of whether the claim is premised on causation or aggravation, supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with the service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006); 38 C.F.R. § 3.310(b).

III.  Facts and Discussion

The appellant has come before the VA asking that service connection be granted for an eye disability that he claims has been previously diagnosed as ocular hypertension.  The records show that as early as December 1979, he was informing the VA that he had been experiencing difficulty with his eyes while on active duty and that he had been diagnosed as suffering from ocular hypertension.  This was less than one year from his discharge in January 1979.  However, it is also noted that the appellant did not, at that time, submit a formal or informal claim for service-connected benefits for ocular hypertension.  Such a claim was not presented until twenty-five plus years later.

Following his claim for benefits, the appellant underwent a VA Eye Medical Examination in September 2006.  The examination confirmed the diagnosis of ocular hypertension.  However, the examiner did not specifically conclude that the ocular hypertension was related to or caused by or the result of his military service.  

To support his claim for benefits, the appellant submitted a letter from a private eye physician - the letter was dated August 1990.  In that letter, the examiner confirmed the diagnosis of ocular hypertensive glaucoma without evidence of glaucomatous optic nerve damage.  The examiner was a professor of ophthalmology at a university near the appellant.  

The appellant sat for another VA Eye Examination in May 2008.  The examiner noted that the appellant's "ocular hypertension is due to or a result of ocular pressure noted at discharge [from the service]."  The examiner further opined that the appellant's ocular pressure "was noted to be borderline increased intraocular pressure" which was the same condition he has been treated from since being discharged from service.  It is also recognized that the same medical care provider reversed his opinion one month later (June of 2008) when he stated that there was no visual impairment due to ocular hypertension and that the "condition is unrelated to any inservice event, injury or disease.  The examiner did not give any indication as to why he changed his opinion so soon after the first report nor did he provide any additional comments as to why his first opinion was faulty or without merit.

Another document was provided by the appellant in support of his claim in April 2010.  This was a letter written by a medical school doctor and instructor who provided the following:

In summary, although [the appellant] has good visual acuity, he does have Ocular Hypertension and is suspicious for Glaucoma for which we are observing.  He has early changed from diabetes but is not being treated for those changes at this time.  Our medical records indicate [the appellant] has had this condition since his Active Duty Service in the Military and we continue to monitor his condition very closely through frequent office visits and various in-house tests for detection of any changes that may occur.  

In conjunction with the Board's Remand instructions of March 2014, the appellant underwent another VA Eye Examination in June 2014.  It is noted that the examiner who provided the examination opinions of May and June 2008 was the examiner.  Nevertheless, in the examination report conclusion the examiner wrote:

The condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.

	. . . the patient had ocular hypertension at discharge, so his current ocular hypertension is related to that.  He has diabetic retinopathy which is due to diabetes which is related to agent orange which is related to his time in the service.  

Despite the examiners June 2014 opinion, noted above, the same examiner provided an addendum in January 2015.  As he had previously, the examiner back-tracked on his previous opinion and, instead, stated that the appellant's ocular hypertension was not related to service.  The examiner merely qualified his remarks by writing, "It is not likely that any other current eye condition had its onset during the veteran's military service or is otherwise related to his service."  Once again the medical examiner did not provide any type of rationale as to why he changed his opinion - he did not point to new evidence which would suggest a change in the opinion; he did not reference medical treatises or new discoveries that would cause a change in opinion.  Instead, he merely changed his opinion and did not provide any reasoning for said change.  

There are no other opinions of record concerning the appellant's eye disorder - ocular hypertension.  Hence, the evidence is a letter from the appellant delivered to the VA within one year of his discharge from service that he was suffering from ocular hypertension.  There are the four VA opinions which have all been produced by the same optometrist.  These opinions are split in that twice the optometrist stated that the appellant condition began in or was caused by or the result of his military service and there are two opinions where the examiner disagreed or discounted, without discussion, his previous opinions.  Finally, there is the letter from the associate professor of the medical school who was an ophthalmologist who stated that the appellant had been suffering from ocular hypertension since service.  Added to the medical evidence are the statements, however limited in nature, provided by the appellant.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's written and testimonial statements that he has proffered during the course of this appeal have not been contradictory and has remained consistent.  The Board finds that the appellant's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

In this instance, there is competent medical evidence in support of the appeal.  There is no dispute that the appellant now suffers from ocular hypertension.  The VA medical opinions are, at best, confusing and contradictory.  However, there is also the medical opinion provided by the ophthalmologist which notes that the appellant has long suffered from ocular hypertension and that it was related to service.  This opinion is supported by the off-handed comments written by the appellant to the VA in 1979 concerning an unrelated VA education benefits claim. 

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (199); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence).

Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the Veteran's claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

Regrettably, the appellant's service treatment records do not confirm the treatment for ocular hypertension while he was on active duty.  However, the medical evidence does reflect that the appellant now has ocular hypertension and that the post-service records strongly suggest that the appellant began experiencing prodromas of this condition within one year of his discharge from active service.  The appellant's treating eye doctor has concluded, without reservation, that the appellant has suffered from this condition since service and a VA health care provider has provided self-contradictory statements concerning the etiology of the disorder.  It is further noted that the ophthalmologist appears to have been thorough in his review of all of the medical evidence of record.  The doctor analyzed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  Also, and most importantly, the appellant has provided credible statements concerning the chronicity of the disorder. 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also 38 C.F.R. § 3.102 (2015).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the claimant prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that the appellant now suffers from an eye disorder, to include ocular hypertension, which began in, or was the result of, or due to his military service.  As such, service connection is warranted in this case.  


ORDER

Service connection for an eye disorder, to include ocular hypertension, is granted.  



REMAND

The appellant has also claimed that his service-connected myofascial pain dysfunction should be assigned a higher disability evaluation.  The record reflects that the appellant has sought treatment for dental disorders from private health care providers including all of the records from the dentist who has fashioned a mouthpiece to aid in the treatment of the syndrome.  That same record reveals that all of these records have not been obtained and included in the claims folder.  These records are of importance because they provide a history of the treatment received by the appellant and they also include a history of the manifestations produced by his condition.  Additionally, such records provide a background of information for any health care provider who may be evaluating the disorder now on appeal.  Because these records have not been obtained nor have they been reviewed prior to the appellant been evaluated by a VA examiner, it is the determination that the claim must be returned to the agency of original jurisdiction so that said records may be obtained and another examination of the appellant be performed.  To do otherwise would be prejudicial to the appellant and would not withstand judicial scrutiny.  See Miller v. West, 11 Vet. App. 345 (1998); Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 267 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim is returned to the AOJ so that these records may be obtained and so that another examination, which is based on a complete review of all of the dental records, can be obtained.

The Board further notes that while the appellant has undergone examinations of his mouth and the examiners have provided some information that would allow for a rating to be assigned in accordance with the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9905, the examiners have not provided enough details in their results that would allow for the assignment of additional ratings pursuant to DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995); see also Floyd v. Brown, 9 Vet. App. 88, 93 (1996) (In an increased rating claim for left mandible condition, failure of examiner to account for complaints of pain in assessing functional loss is error).  Hence the claim is also returned so that another examination to determine the nature and extent of all symptoms associated with the service-connected disorder may be accomplished.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the AOJ for the following redevelopment:

1.  The AOJ should obtain any outstanding dental/neurological treatment records (government and private) of the appellant.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and he should be allowed the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e) (2015).

2.  Only after the AOJ has obtained all of the appellant's medical records, and only after they have been included in the claims folder, then the AOJ should schedule the appellant for a VA examination for the purpose of determining the severity of the appellant's myofascial pain syndrome.  The examiner must specifically discuss DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).  The examiner should describe any pain reported by the appellant and the effect of pain on functional use of the mouth.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  If any matter cannot be medically determined without resort to mere conjuncture, this should be commented on by the examiner in the report.  Finally, it is requested that the results of the examination be typed and included in the claims folder for review.

3.  Following completion of the foregoing, the AOJ must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AOJ should readjudicate the issues pending on appeal.  If any benefit sought on appeal remains denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC) regarding the issues now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


